The question here involved was decided adversely to the contention of plaintiffs in error herein in Lavina, Cooper, nee Perry, v. Spiro State Bank, 137 Okla. 265, 278 P. 648, and the rule therein announced followed in Anna Eva Jacobs, nee Carney, v. Sallie E. Ambrister et al., 137 Okla. 227,278 P. 653; Lowman v. Sharp, 137 Okla. 300, 279 P. 325; Watson v. Ellis, 137 Okla. 300, 279 P. 325; Watson v. Richards,137 Okla. 299, 279 P. 326. Said cases are controlling here and decisive of the questions presented in this appeal.
It therefore follows that the judgment appealed from herein must be and the same is hereby affirmed.
All the Justices concur, except RILEY, J., dissenting, and HEFNER, J., not participating.